Citation Nr: 1641491	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  10-27 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than November 21, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January to December 1980.  The Veteran died in May 2013.  The Appellant is the Veteran's surviving mother, and has been accepted as the Veteran's substitution.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted entitlement to TDIU, effective November 21, 2008.  

The Veteran appealed from the effective date assigned, and in a January 2013 decision, the Board denied the appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, VA and the Veteran's representative filed a joint motion for partial remand, which requested that the January 2013 Board decision be vacated and remanded for inadequate reasons and bases.  The Court granted the motion and remanded the case to the Board.  In their joint motion for partial remand, the parties expressly limited the issue on appeal to the matter of an earlier effective date for the grant of TDIU, to the exclusion of all other appeals.  The Board notes that the Veteran died in May 2013, while this matter was with the Court.  However, in December 2013, the Court accepted the above-noted mother as the Veteran's substitution for the purposes of processing the appeal to completion.  See 38 U.S.C.A. § 5121A.

In a September 2015 decision, in pertinent part, the Board again denied entitlement to an effective date earlier than November 21, 2008, for the grant of TDIU.  The appellant appealed the Board's September 2015 denial to the Court.  In April 2016, VA and the appellant's representative filed a joint motion for partial remand, which requested that the September 2015 Board decision be vacated and remanded for inadequate reasons and bases.  In their joint motion for partial remand, the parties expressly limited the issue on appeal to the matter of an earlier effective date for the grant of TDIU. The matter is now back before the Board for further appellate proceedings.

Prior to his death, the Veteran had indicated on the June 2010 VA Form 9 that he wanted a video hearing before the Board; he later withdrew the request through his attorney in October 2011.  An informal hearing conference at the local RO was subsequently held in November 2011, pursuant to the Veteran's request.  A report of the conference is of record.

In August 2015, the appellant's representative requested the appeal be advanced on the Board's docket due to the advanced age of the appellant, pursuant to 38 C.F.R. § 20.900(c) (2015).  The Board finds the evidence of record establishes the appellant is over 75 years of age.  Therefore, the Board grants the motion, and accordingly, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the April 2016 joint motion for partial remand, the evidence reflects that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., correspondence from SSA dated in October 2007 reflecting that the Veteran was entitled to monthly disability benefits beginning June 2002 and SSA inquiry dated in February 2009 showing a disability onset date of October 31, 2000.  Although the file contains documentation showing that the SSA initially denied the Veteran's claim for disability benefits in March 2007, the file is devoid of the underlying medical records pertaining to the subsequent October 2007 grant of SSA disability benefits.  
The Board notes that the appellant's representative brought this matter to the Board's attention via a February 2013 Motion for Reconsideration, wherein the representative noted that in its earlier decision, the Board had not addressed the October 2007 grant of SSA benefits.  The Board notes further that throughout the appeal process the Veteran informed the Board that he was receiving SSA disability benefits.  See, e.g., March 2008 and March 2010 VA examinations.  Moreover, in a brief dated in August 2016, the appellant's representative indicated that SSA rated the Veteran totally disabled based only on his service-connected disabilities.  As these records are relevant to the claim, the AOJ should obtain all records from the SSA pertaining to the Veteran's claim for disability benefits, to specifically include any records pertaining to the October 2007 grant of SSA disability benefits.

Next, where, as here, for the period prior to November 21, 2008, the Veteran's service-connected disabilities did not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

From the evidence of record, it is unclear whether the Veteran was capable of more than marginal employment due to his service-connected lumbar spine disability for the period prior to November 21, 2008.  In this regard, the Veteran had a work history as a heavy laborer (tree cutter, mover, roofer) with a high school education.  He reported that he last worked full-time in 2000, when he could no longer work due to his service-connected lumbar spine disability.  There is evidence in the file that the Veteran was working at times at his tree-trimming business prior to November 21, 2008.  However, the Veteran indicated that although he did some "odd jobs" for three hours a week or less just to survive, he earned under $400.00 per month during this timeframe.  This statement suggests that the Veteran may have been only marginally employed during this timeframe. 

In light of the foregoing, the AOJ should refer the case to the VA Director of Compensation Services for an extraschedular consideration for TDIU. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits, to specifically include any records 
	pertaining to the October 2007 grant of SSA disability 
	benefits.  Add all such records to the claims file, and 
	appropriately document if such records are 
	unavailable.

2.   After obtaining the outstanding SSA records and 
	completing any other development deemed necessary, 
	the AOJ should refer the case to the VA 
	Director of Compensation Services for an 
extraschedular consideration for the period prior to November 21, 2008; that threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

3.   Then, readjudicate the claim for entitlement to an 
	effective date earlier than November 21, 2008, for 
	TDIU.  If any benefit sought remains denied, a 
	supplemental statement of the case should be 
   provided to the appellant and her representative after 
   according the requisite time to respond.  The matter 
   should then be returned to the Board for appropriate
   appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




